DEKLE, Justice
(concurrring and dissenting in part) :
I concur with the partial reversal and remand for credit to petitioner of the $58,018.16 proceeds of judicial sale of petitioner’s property. I would also reverse and remand for a hearing on the evidence, as in my view there were material issues of fact precluding a summary judgment. Petitioner’s affidavit explicitly stated under oath that the promised financing by Data Lease was not forthcoming in accordance with their agreement and it is my view that the parole evidence rule would not preclude testimony in this respect under the circumstances here.